Citation Nr: 0422215	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
multiple subcutaneous lipomas. 

2.  Entitlement to service connection for residuals of head 
and neck injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of March 
1999, June 2000, August 2001 and May 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran perfected a timely appeal of these 
determinations to the Board.  

The Board notes that in a March 1999 rating decision, the RO 
denied service connection for residuals of head and neck 
injury on the basis that the claim was not well-grounded 
under the law then in effect.  Subsequently, in June 2000, 
the RO denied the veteran's attempt to reopen his claim of 
entitlement to service connection for residuals of head and 
neck injury.  As the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), pursuant to Section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), if a claim that was 
denied as not well-grounded between July 14, 1999, and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the appeal of the claim for service connection 
for residuals of head and neck injury stems from the August 
2001 rating decision, from which the veteran perfected an 
appeal.  

The veteran's appeal with respect to a claim for service 
connection for tinnitus was remanded to the RO for additional 
development in April 2001.  While in the case was in remand 
status, in April 2003, the RO granted entitlement to service 
connection for tinnitus.  Consequently, that matter is no 
longer before the Board.  

By a rating action of December 2002, the RO denied service 
connection for a left shoulder disorder.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated later that month.  No notice of disagreement is 
of record.  Therefore, the Board does not have jurisdiction 
over that issue.  38 U.S.C.A. § 7105 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

A.  Increased rating for multiple subcutaneous lipomas.  The 
veteran essentially contends that he is entitled to an 
increased rating for his service-connected skin disorder.  
The veteran maintains that, contrary to the statement in the 
July 2003 statement of the case, he has visible lipomas on 
both arms; he states that he actually has lipomas throughout 
his body that are not visible with the eye.  The veteran 
indicates that he has approximately 100 to 200 lipomas on his 
body.  In a statement, dated in September 2003, the veteran 
related that the pain caused by the lipomas is so severe that 
it is now unbearable.  

Medical evidence of record reflects that the veteran has 
recurrent lipomas on different parts of his body that require 
excision on a regular basis.  On the occasion his most recent 
VA examination in January 2003, the veteran complained of 
pain with bumping of the lipomas.  It was noted that the 
veteran had approximately 50 to 60 lipomatous tissues over 
the back, abdomen, in the upper arms and legs.  No lipomas 
were felt in the urogenital area.  The examiner stated that 
the veteran did have a history of lipomas felt to be related 
to exogenous obesity.  The examiner added that there was no 
real impairment related to this, other than the fear of 
getting bumped aggressively.  

The veteran's multiple subcutaneous lipomas are rated under 
38 C.F.R. § 4.118, Diagnostic Code 7819 of VA's Schedule for 
Rating Disabilities.  Under those criteria, benign skin 
growths are to be rated as scars or disfigurement.  A note to 
Diagnostic Code 7818 indicates that unless otherwise 
provided, Diagnostic Codes 7807 through 7819 are to be rated 
as eczema, dependent on the location, extent, and repugnancy 
or otherwise disabling character of the manifestations.  

By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the skin, including the criteria in Diagnostic Codes 7800 
and 7806.  Where the law or regulations governing a claim 
change while the claim is pending, as in the veteran's case, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  In deciding such case, a 
determination must be made whether the previous or revised 
version is more favorable to the veteran.  However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and only the earlier version of the regulation 
for the period prior to the effective date of the change may 
be applied.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000 (2000).  

Under the former version of Diagnostic Code 7806, where the 
skin condition was characterized by constant exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent rating was warranted.  If, on the other hand, 
the skin condition was characterized by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant, then a 50 
percent rating was warranted.  38 C.F.R. § 4.118, Code 7806 
(2001).  

According to the revised rating criteria, Diagnostic Code 
7806 [dermatitis or eczema] provides a 60 percent rating if 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required during the 
past 12-month period.  A 30 percent rating applies if 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or if systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is applicable if at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118.

In our review of the pertinent evidence, in particular the VA 
dermatological examination of January 2003, we find that the 
observations recorded by the examining physician are 
inadequate for purposes of determining whether the veteran 
meets the criteria for a 60 percent evaluation.  
Specifically, the examiner reported 50 to 60 lipomas mostly 
on the abdomen and the upper arms and legs.  According to the 
veteran (on his July 2003 VA Form 9), he has lipomas over 40 
percent of his body; he reported having lipomas over both 
arms and other areas not reported on the examination.  In 
addition, a June 2003 VA progress note indicates that the 
veteran underwent excision of 2 more lipomas.  Under these 
circumstances, the Board finds that there currently is 
insufficient information to make a determination as to the 
extent and severity of the service-connected skin disorder.  
So the veteran needs to undergo another VA dermatological 
examination to obtain a medical opinion addressing the new 
criteria.  See 38 U.S.C.A. § 5103A(d).  

B.  Service connection for residuals of head and neck injury.  
The second claim subject to remand is the veteran's request 
for service connection for residuals of head and neck injury.  
The veteran maintains that he sustained a neck injury when he 
was thrown out of a truck and landed on his head while in the 
U. S. Air Force in the Philippines; therefore, any current 
back and head pain is a result of that accident.  The veteran 
indicates that while he has played ball all of his life, he 
did not injure his head or neck while playing.  

The Board finds that a VA examination is necessary.  Under 
the VCAA, an examination is necessary to make a decision on a 
claim, if the evidence of record contains the following: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d).  

In the instant case, service medical records reveal that the 
veteran stepped off a truck, tripped and fell on his head on 
a flight line in November 1968; at that time, he suffered a 1 
1/2 inch laceration on the scalp.  The veteran has complained 
of ongoing neck pain ever since his discharge from service.  

Post-service medical records, to include VA outpatient 
treatment records, reveal the veteran has sought treatment 
for complaints of pain, burning and popping in the neck and 
shoulder.  A September 1998 VA progress note reported that 
the veteran was injured in 1968 and again in 1995; it was 
noted that he now had cervical pain.  An MRI of the cervical 
spine, performed in November 1998, revealed interval 
progression in degenerative discogenic changes of the C5-6 
and C6-7 levels, which resulted in a moderate degree of 
spinal stenosis in those locations.  During a physical 
therapy session in March 1999, the veteran stated that he had 
had neck pain for a very long time; he indicated that he 
played softball most of his life, and used to have neck pains 
way back.  He also reported falling off a truck in service in 
the 1960's, but did not realize a neck injury at that time.  
He indicated that he suffered a bilateral leg injury during a 
construction accident; it was at that time a neck injury was 
noted, but the doctor described the injury as "old."  
During a subsequent visit in April 1999, the veteran reported 
being hit in the back of the neck with a basketball.  The 
pertinent diagnosis was moderate spinal stenosis, neck pain.  
However, it is not clear from the evidence of record whether 
any currently diagnosed neck disability is in any way related 
to military service.  

The Board notes at this juncture that the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  

In this case, the veteran has not been afforded an adequate 
examination that addresses his claimed residuals of a head 
and neck injury.  In light of the documented injury in 
service in November 1968, and post service findings of a 
cervical spine disorder, the veteran should be accorded an 
examination and a medical opinion should be obtained as to 
whether it is as likely as not that any of the claimed 
disorders began during his military service or is related to 
any incident or disorder or injury incurred in service.  
Therefore, as the claims folder does not contain sufficient 
medical evidence to make a decision on the claim, this case 
must be returned for an examination and medical opinion as to 
the etiology of the claimed disability.  38 U.S.C.A. § 5103.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for his skin disorder as well 
as his claimed head and neck disorders.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  

2.  The veteran should be afforded a VA 
dermatology examination in order to 
determined the current extent and 
severity of his subcutaneous lipomas.  
The claims folder, including a copy of 
this REMAND, should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  The 
examiner is encouraged to provide 
complete responses to all inquiries on 
the worksheet.  As noted in the worksheet 
for the skin diseases examination, the 
scars examination worksheet should also 
be completed if appropriate.  The 
examiner shall describe the anatomical 
areas affected, report the size of the 
affected areas in square inches, 
percentage of total body involved, 
whether the affected parts are normally 
exposed, and if so, the percentage of the 
exposed areas involved.  The examiner 
shall also report whether the function of 
any involved part is affected, e.g., 
impairment of walking, standing, 
grasping, or similar functions.  

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the existence and etiology 
of any currently manifested neck 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should provide a 
diagnosis concerning each disorder 
identified and should express an opinion 
whether it is as least as likely as not 
that any neck disorder identified is 
related to any incident of the veteran's 
military service, to include the incident 
when the veteran stepped off a truck, 
tripped and fell on his head on a flight 
line in November 1968, sustaining a 1 1/2 
inch laceration on the scalp.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of his/her conclusions.  If 
currently manifested neck disorder cannot 
be medically linked or attributed to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The RO should then review and 
readjudicate the issues on appeal.  As to 
the increased rating issue, the RO should 
consider all potentially applicable 
rating codes, as well as the rating 
schedule revision concerning skin 
disorders which became effective on 
August 30, 2002.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


